DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.
Response to Amendment
The cancellation of claims 1-20 and the addition of claims 21-32 in the response filed on 10/14/2020 has been acknowledged. 
Previous claim objections have been withdrawn as the previous claims have been cancelled. 
Claims 21-32 are currently pending and are under examination. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 9, 11, 13-17, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-24 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modglin (US 2014/0107551 A1) in view of THORSTEINSDOTTIR et al. (US 2013/0310722 A1) further in view of Modglin (US 2013/0060179 A1) (referred to as Modglin (2) throughout).
Regarding claim 21, Modglin discloses a cervical collar (10) having an anterior component (14) and a posterior component (24) securable to the anterior component (14) with at least one strap (see [0022]; front assembly 14 and the rear assembly 24 are adjustably secured together as by straps), the anterior component (14) defining a central axis, the anterior component (14) forming a frontal opening (see modified Fig. 1 and [0024]; front main body 14 define a cut-out for providing clearance for a tracheal tube of the like), and the anterior component (14) comprising: 

an intermediate support (14) defining a front portion centered about and having opposed sides extending generally perpendicularly from the central axis toward the posterior component (24) (see modified Figs. 1 and 3; main body 14 is an intermediate support as it is in-between adjustably body 16 and chin support 12, main body 14 defining a central connector 14a, which is a front portion, as it is in the front and is centered about and has opposed sides on the right and left sides extending generally perpendicularly from the central axis (vertical line) toward the rear assembly 24), the front portion having an inner periphery joining with an inner periphery of the first and second frontal projections (FFP, SFP) to enclose the frontal opening (FO) with the lower portion (LP) of the main support (16) by extending between the first and second frontal projections (FFP, SFP) over the frontal opening (FO) (see modified Figs. 1 and 3; central connector 14a has an inner periphery joining with an inner periphery of FFP, SFP to enclose the frontal opening FO with the lower portion LP by extending between the FFP, 
wherein the intermediate support (14) defines first and second slots (72a, 72b) proximate the first and second frontal projections (FFP, SFP) of the main support (16) on the opposed sides of the front portion of the intermediate support (14), respectively (definition of slot: a narrow opening or groove, https://www.merriam-webster.com/dictionary/slot, thus see modified Figs. 1 and 3; main body 14 defines aperture 75a, 72b, which are slots as they are narrow openings, which are near FFP and SFP on opposed right and left sides of central  and the first and second slots (56a, 56b) of the main support (16) extending in a second direction relative to the central axis different from the first direction (see modified Figs. 1 and 3; adjustably body 16 defines stop guide 56a, 56b which are adjacent apertures 72a, 72b extending in a direction relative to central axis (vertical line), and stop guide 56a, 56b extending in a second direction relative to central axis (vertical line));
an adjustment mechanism (20, 20’) including first and second traction elements (80, 60) each having a first end portion forming a boss (54a, 54b) coupling to and extending through the first and second slots (56a, 56b, 72a, 72b) of the main support (16) and intermediate support (14), respectively, and defining first and second sliding connections (definition of traction: the act of drawing or pulling, https://www.dictionary.com/browse/traction, and definition of boss: a raised ornamentation: stud, https://www.merriam-webster.com/dictionary/boss, thus see modified Figs. 1 and 3, and Figs. 6 and 9-11; adjustment member 80 and cable 60 make up the traction elements, as they are being pulled via adjustment member 80, and the first ends of cable 60 each forming cable stops 54a, 54b, which are bosses as they are studs and have a projecting head coupling to and extending through stop guides 56a, 56b, and apertures 72a, 72b, respectively, and thus defining first and second sliding connections, as illustrated in Figs. 9-11), the first and second traction elements (80, 60) each having a second end portion extending downwardly from the first end portion and relative to the central axis (see modified Figs. 1 and 3, and Figs. 6 and 9-11; cable 60 each coming together and having a second end portion, which 
Modglin does not disclose the first and second frontal projections being arranged to receive the at least one strap and having a rigid construction so the first and second frontal projections do not yield or bend when the at least one strap is secured thereto, the second end portion of the first and second traction elements forming a series of teeth, the adjustment mechanism further defining a lock element having upper and lower portions each of which forms a series of teeth for engaging the teeth of the first and second traction elements, the lock element having an actuator located along the central axis and protruding through an opening formed by the lower portion of the main support and wherein the lock element is movable in a first direction under a spring bias to disengage the series of teeth of the upper and lower portions of the lock element from the series of teeth of the first and second traction elements, respectively, thereby enabling the intermediate portion to pivot at the first and second pivot points relative to the main support; wherein upon release of the actuator, the lock element engages the first and second traction elements and the actuator is urged to the second direction opposite the first direction thereby preventing pivoting of the intermediate support relative to the main support. 
However, THORSTEINDOTTIR teaches analogous first and second frontal projections (50) being arranged to receive at least one strap (26) and having a rigid construction so the first and second frontal projections (50) do not yield or bend when the at least one strap (26) is secured thereto (see Figs. 1A and 2, and [0044] and [0060]; main support 34, which receiving sections 50 is included in, is a rigid or semi-rigid portion, thus receiving sections 50, which are first and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the posterior (24) and anterior component (14) of Modglin with straps 26 secured to the first and second frontal projections as taught by THORSTEINDOTTIR, as Modglin states that the front assembly 14 and rear assembly 24 are adjustably secured together by straps to comfortably but snugly fit the neck of the user (see [0022]), to have provided an improved cervical collar that secures the anterior and posterior components to one another (see [0043]) without yielding and providing a proper fit to a user. 
Modglin in view of THORSTEINSDOTTIR discloses the invention as discussed above.
Modglin in view of THORSTEINSDOTTIR does not disclose the second end portion of the first and second traction elements forming a series of teeth, the adjustment mechanism further defining a lock element having upper and lower portions each of which forms a series of teeth for engaging the teeth of the first and second traction elements, the lock element having an actuator located along the central axis and protruding through an opening formed by the lower portion of the main support and wherein the lock element is movable in a first direction under a spring bias to disengage the series of teeth of the upper and lower portions of the lock element from the series of teeth of the first and second traction elements, respectively, thereby enabling the intermediate portion to pivot at the first and second pivot points relative to the main support; wherein upon release of the actuator, the lock element engages the first 
However, Modglin (2) teaches an analogous first and second traction elements (20, 52a, 52b) wherein the second end portion (20) of the first and second traction elements (20, 52a, 52b) forming a series of teeth (definition of traction: the act of drawing or pulling, https://www.dictionary.com/browse/traction, thus see Figs. 1B and 6, and [0040]; cable reel 20 and cables 52a, 52b make up the first and second traction elements as they pull or draw cables 52a, 52b in, and the second end portion includes cable reel 20, which has housing 50 and forms a series of teeth, as seen in Fig. 6), the adjustment mechanism (20) further defining a lock element (54, 56, 58) having upper and lower portions each of which forms a series of teeth for engaging the teeth of the first and second traction elements (20, 52a, 52b) (see Fig. 6 and [0040]; cable reel 20 is the adjustment mechanism, as it adjusts the cables 52a, 52b of cervical collar 10, and cable reel 20 further defines spool 54, knob 56, and spring-loaded assembly 58, which make up the lock element as spool 54 includes a pawl integrally formed on an inner surface of spool 54 to selectively engage with the teeth of housing 50 to tension/untension cables 52a, 52b, and thus spool 54 has upper and lower portions, labeled as UP and LP in modified Fig. 6, that forms a series of teeth to be engaged with the teeth of housing 50, which is part of the first and second traction elements 20, 52a, 52b), the lock element (54, 56, 58) having an actuator (58) located along the central axis and protruding through an opening formed by the lower portion of the main support (16) (definition of actuator: one that actuates, https://www.merriam-webster.com/dictionary/actuator, thus see modified Fig. 1A and Fig. 6; 


    PNG
    media_image1.png
    560
    504
    media_image1.png
    Greyscale

Modified Fig. 1 of Modglin. 

    PNG
    media_image2.png
    556
    462
    media_image2.png
    Greyscale

Modified Fig. 3 of Modglin. 

    PNG
    media_image3.png
    353
    522
    media_image3.png
    Greyscale

Modified Fig. 6 of Modglin (2). 

    PNG
    media_image4.png
    531
    535
    media_image4.png
    Greyscale

Modified Fig. 1A of Modglin (2). 
Regarding claim 22, Modglin in view of THORSTEINSDOTTIR further in view of Modglin (2) discloses the invention as discussed in claim 21. Modglin in view of THORSTEINSDOTTIR further in view of Modglin (2) further discloses an upper support (12 of Modglin) carried by the intermediate support (14 of Modglin) and abutting an outer periphery of the intermediate support (14 of Modglin) opposite the inner periphery thereof so as to adjust therewith relative to the main support (16 of Modglin) (see Figs. 1-3 of Modglin and modified Fig. 1 of Modglin; chin support 12 of Modglin is the upper support, as it is placed above or carried by main body 14 of Modglin which is the intermediate support, and abuts an outer periphery of main body 14 of Modglin opposite the inner periphery of main body 14 of Modglin thereof so as to adjust therewith relative to adjustably body 16 of Modglin, as seen in Fig. 1 as chin support 12 of 
Regarding claim 23, Modglin in view of THORSTEINSDOTTIR further in view of Modglin (2) discloses the invention as discussed in claim 22. Modglin in view of THORSTEINSDOTTIR further in view of Modglin (2) further discloses wherein the intermediate support (14 of Modglin) defines a central tab extending outwardly away from the outer periphery of the front portion along the central axis upon which a center portion (12a of Modglin) of the upper support (12 of Modglin) is suspended relative to the intermediate support (14 of Modglin) (see modified Figs. 1 and 3 of Modglin; central connector 14a of main body 14 of Modglin defines a central tab, labeled as CT in modified Figs. 1 and 3, that extends outwardly away from the outer periphery of central connector 14a of Modglin along the central axis (vertical line) upon which central portion 12a of Modglin of chin support 12 of Modglin is suspended relative to main body 14 of Modglin). 
Regarding claim 24, Modglin in view of THORSTEINSDOTTIR further in view of Modglin (2) discloses the invention as discussed in claim 22. Modglin in view of THORSTEINSDOTTIR further in view of Modglin (2) further discloses wherein the upper support (12 of Modglin) has first and second flanks (12b, 12c of Modglin) extending along the first and second flanks (14b, 14c) of the intermediate support (14 of Modglin), respectively (see Figs. 1-3 of Modglin; side wings 12b and 12c of Modglin are flanks that extend along side wings 14b and 14c of Modglin, respectively), the upper support (12 of Modglin) having first and second side connections at the first and second flanks (12b, 12c of Modglin) with the first and second flanks (14b, 14c of Modglin) of the intermediate support (14 of Modglin), the first and second side connections align with the first and second sliding connections along a stacking axis obliquely arranged relative to the central axis (definition of align: put (things) into correct or appropriate relative positions, https://www.lexico.com/en/definition/align, thus see modified Fig. 2 of Modglin; side wings 12b, 12c of Modglin and side wings 14b, 14c of Modglin overlap each other and thus have first and second side connections, in the places that they are overlapped, as labeled as FSC and SSC, which are aligned with or placed into appropriate relative positions with the first and second sliding connections made via stop guides 56a, 56b and apertures 72a, 72b along a stacking axis obliquely arranged relative to the central axis (vertical line)). 

    PNG
    media_image5.png
    480
    499
    media_image5.png
    Greyscale

Modified Fig. 2 of Modglin. 
Regarding claim 27, Modglin in view of THORSTEINSDOTTIR further in view of Modglin (2) discloses the invention as discussed in claim 21. Modglin in view of THORSTEINSDOTTIR further in view of Modglin (2) further discloses comprising a lock mechanism (50, 54, 56, 58 of Modglin (2)) located on a rear side of the main support (16 of Modglin) at the lower portion (LP of Modglin) (as previously modified, housing 50, spool 54, knob 56, and spring-loaded assembly of Modglin (2) are attached to adjustably body 16 of Modglin, where adjustment mechanism 20 of Modglin is located, and thus is located at the lower portion LP of Modglin and can be located on a rear side when looking at cervical collar 10 of Modglin from the view of Fig. 2 of Modglin), the lock mechanism (50, 54, 56, 58 of Modglin (2)) arranged to engage the adjustment mechanism (20, 20’ of Modglin, 52a, 52b of Modglin (2)) in a locked position and prevent movement of the lock element (54, 56, 58 of Modglin (2)) in either of the first and second 
Regarding claim 28, Modglin in view of THORSTEINSDOTTIR further in view of Modglin (2) discloses the invention as discussed in claim 27. Modglin in view of THORSTEINSDOTTIR further in view of Modglin (2) further discloses wherein the lock mechanism (50, 54, 56, 58 of Modglin (2)) comprises a lever located on the rear side of the main support (16 of Modglin) and having a pivoting axis located on and perpendicular to the central axis (definition of lever: a projecting piece by which a mechanism is operated or adjusted, https://www.merriam-webster.com/dictionary/lever, thus see Fig. 6 of Modglin (2); lock mechanism 50, 54, 56, 58 of Modglin (2) makes up cable reel 20 of Modglin (2), which is a projecting piece by which a mechanism is operated or adjusted, thus cable reel 20 of Modglin (2) is a lever, which can be located on a rear side of adjustable body 16 of Modglin, as previously modified, if observed from the view of Fig. 2 of Modglin, and cable reel 20 of Modglin (2) has a pivoting axis located on and perpendicular to the central axis (vertical line), as cable reel 20 of Modglin (2) oscillates 
Regarding claim 29, Modglin in view of THORSTEINSDOTTIR further in view of Modglin (2) discloses the invention as discussed in claim 28. Modglin in view of THORSTEINSDOTTIR further in view of Modglin (2) further discloses wherein the lever (20 of Modglin (2)) is connected to a limiter (52a, 52b of Modglin) adapted to engage and disengage the actuator (58 of Modglin (2)) in the locked position and an unlocked position (see [0040] and Figs. 5-6 of Modglin (2); cable reel 20 of Modglin (2) is connected to cables 52a, 52b of Modglin (2), which are limiters as they limit the amount of adjustability for the cervical collar, and are adapted to engage and disengage with spring-loaded assembly 58 of Modglin (2) in a locked and unlocked position in order to adjust the height the of cervical collar). 
Regarding claim 30. 
Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modglin in view of THORSTEINSDOTTIR further in view of Modglin (2) and THORGILSDOTTIR et al. (US 2010/0137768 A1).
Regarding claim 25, Modglin in view of THORSTEINSDOTTIR further in view of Modglin (2) discloses the invention as discussed in claim 21. 
Modglin in view of THORSTEINSDOTTIR further in view of Modglin (2) does not disclose wherein the intermediate support (14 of Modglin) defines a grip located along the inner periphery of the front portion of the intermediate support (14 of Modglin) and along the central axis, the grip protruding outwardly obliquely relative to the central axis. 
However, THORGILSDOTTIR teaches an analogous cervical collar (370) wherein the intermediate support (372) defines a grip (408), the grip (408) protruding outwardly obliquely relative to the central axis (see Figs. 36-39, [0170] and [0173]; main support piece 373 defines flared end 408, which is a grip as it is configured for gripping by a user, and protrudes outwardly) providing a suitable gripping or grasping area (see [0173]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the central connector (14a) of Modglin in the device of Modglin in view of THORSTEINDOTTIR further in view of Modglin to have flared end portions (408) as taught by THORGILSDOTTIR along the inner periphery of frontal opening FO of Modglin to have provided an improved cervical collar device that has a suitable gripping or grasping area (see [0173]). 
Regarding claim 25, Modglin in view of THORSTEINSDOTTIR further in view of Modglin (2) and THORGILSDOTTIR further discloses wherein the intermediate support (14 of Modglin) 
Regarding claim 26, Modglin in view of THORSTEINSDOTTIR further in view of Modglin (2) discloses the invention as discussed in claim 21. 
Modglin in view of THORSTEINSDOTTIR further in view of Modglin (2) does not disclose wherein the intermediate support defines a height adjustment scale relative to the main support and visible according to a location of the intermediate support relative to the main support. 
However, THORGILSDOTTIR teaches an analogous cervical collar (100) wherein the intermediate support (102) defines a height adjustment scale (114) relative to the main support (130) and visible according to a location of the intermediate support (102) relative to the main support (130) (see Figs. 1-3 and [0070]; height adjustment indicia 114 is located on main support piece 102 relative to height support 130, and is visible according to a location of main support piece 102 relative to height support 130) providing an indication of the current sizing of the cervical collar for a patient (see [0070]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided main body 14 of Modglin with height . 
Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modglin in view of THORSTEINSDOTTIR.
Regarding claim 31, Modglin discloses a cervical collar (10) having an anterior component (14) and a posterior component (24) securable to the anterior component (14) with at least one strap (see [0022]; front assembly 14 and the rear assembly 24 are adjustably secured together as by straps), the anterior component (14) defining a central axis, the anterior component (14) forming a frontal opening (see modified Fig. 1 and [0024]; front main body 14 define a cut-out for providing clearance for a tracheal tube of the like), and the anterior component (14) comprising: 
a main support (16) defining first and second frontal projections extending over a top segment of the frontal opening (see modified Fig. 3; front adjustable body 16 is made up of body portions 16a and 16b, which are first and second frontal projections FFP and SFP, as labeled in Fig. 3, and they are projections as they jut out towards the sides, and FFP and SFP extend over a top segment of the frontal opening labeled as FO in modified Fig. 1), the first and second frontal projections (FFP, SFP) extend laterally and anteriorly toward the central axis such that the first and second frontal projections (FFP, SFP) are arranged to jut horizontally and generally parallel to a user’s mandible (see modified Figs. 1 and 3; FFP and SFP extend laterally and anteriorly toward the central axis (vertical line) such that FFP and SFP jut out horizontally and generally parallel to a user’s mandible), the first and second frontal projections (SFP, FFP) 

wherein the intermediate support (14) defines first and second slots (72a, 72b) proximate the first and second frontal projections (FFP, SFP) of the main support (16) on the opposed sides of the front portion of the intermediate support (14), respectively (definition of slot: a narrow opening or groove, https://www.merriam-webster.com/dictionary/slot, thus see modified Figs. 1 and 3; main body 14 defines aperture 75a, 72b, which are slots as they are narrow openings, which are near FFP and SFP on opposed right and left sides of central connector 14a, respectively), the main support (16) defines first and second slots (56a, 56b) at second end portions of the first and second flanks (FF, SF) adjacent the first and second slots (72a, 72b) of the intermediate support (14) extending in a first direction relative to the central axis, and the first and second slots (56a, 56b) of the main support (16) extending in a second direction relative to the central axis different from the first direction (see modified Figs. 1 and 3; adjustably body 16 defines stop guide 56a, 56b which are adjacent apertures 72a, 72b extending in a direction relative to central axis (vertical line), and stop guide 56a, 56b extending in a second direction relative to central axis (vertical line));
an upper support (12) carried by the intermediate support (14) and abutting an outer periphery of the intermediate support (14) opposite the inner periphery thereof so as to adjust 
wherein the intermediate support (14) defines a central tab extending outwardly away from the outer periphery of the intermediate support (14) along the central axis upon which a center portion (12a) of the upper support (12) is suspended relative to the intermediate support (14) at said central tab (see modified Figs. 1 and 3; central connector 14a of main body 14 defines a central tab, labeled as CT in modified Figs. 1 and 3, that extends outwardly away from the outer periphery of main body 14 along the central axis (vertical line) upon which central portion 12a of chin support 12 is suspended relative to main body 14 at central tab CT).
Modglin does not disclose the first and second frontal projections being arranged to receive the at least one strap and having a rigid construction so the first and second frontal projections do not yield or bend when the at least one strap is secured thereto.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the posterior (24) and anterior component (14) of Modglin with straps 26 secured to the first and second frontal projections as taught by THORSTEINDOTTIR, as Modglin states that the front assembly 14 and rear assembly 24 are adjustably secured together by straps to comfortably but snugly fit the neck of the user (see [0022]), to have provided an improved cervical collar that secures the anterior and posterior components to one another (see [0043]) without yielding and providing a proper fit to a user. 
Regarding claim 32, Modglin in view of THORSTEINDOTTIR discloses the invention as discussed in claim 31. , Modglin in view of THORSTEINDOTTIR further discloses wherein the upper support (12 of Modglin) has first and second flanks (12b, 12c of Modglin) extending along the first and second flanks (14b, 14c of Modglin) of the intermediate support (14 of Modglin) (see Figs. 1-3 of Modglin; side wings 12b and 12c of Modglin are flanks that extend alongside wings 14b and 14c of Modglin, respectively), the upper support (12 of Modglin) having first and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.H./Examiner, Art Unit 3786              

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786